NUMBER 13-15-00124-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

TRINITY RINGELSTEIN,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 148th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Trinity Ringelstein, filed a notice of appeal on March 10, 2015 from an

order granting the State’s motion for abatement entered by the 148th District Court of

Nueces County, Texas, in cause number 12CR2435-E. We dismiss the appeal.

      Appellant was indicted on three counts.      Appellant was convicted of capital
murder on count 1 and sentence was imposed on October 31, 2014.1 The State filed a

motion for abatement of counts 2 and 3 until resolution of the appeal on count 1. On

February 5, 2015, the trial court entered an order granting the State’s motion for

abatement.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-

-Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       On March 10, 2015, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not an appealable order, and requested



       1   The appeal is pending with this Court in cause number 13-15-00088-CR.

                                                   2
correction of this defect within ten days or the appeal would be dismissed. Appellant has

failed to respond to the Court’s directive.

       The Court, having examined and fully considered the documents on file, is of the

opinion that there is not an appealable order and this Court lacks jurisdiction over the

matters herein.     Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a), (c).



                                                             PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of April, 2015.




                                              3